Citation Nr: 0934212	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-31 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hematuria.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to an initial disability rating in excess of 
10 percent for bronchial asthma.

4.  Entitlement to an initial compensable disability rating 
for chronic low back pain.

5.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral ankle arthritis.

6.  Entitlement to an initial compensable disability rating 
for bilateral toenail fungus.

7.  Entitlement to an initial compensable disability rating 
for pseudofolliculitis barbae.

8.  Entitlement to an initial compensable disability rating 
for right knee patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from February 1998 to 
September 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The Veteran appeared and testified at a Central Office 
hearing held before the undersigned Veterans Law Judge in 
March 2008.

The claims for increased disability ratings are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center in Washington, DC.

FINDINGS OF FACT

1.  At the hearing before the undersigned held on March 25, 
2008, prior to the promulgation of a decision in the appeal, 
the Veteran notified the Board that a withdrawal of the 
appeal for entitlement to service connection for hematuria 
was requested.

2.  The Veteran's bilateral pes planus pre-existed service 
and was permanently aggravated by his military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  Bilateral pes planus was aggravated by service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Claim for Service Connection for Hematuria

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c). 

The Board notes that in testimony at a hearing before the 
undersigned held on March 25, 2008, the Veteran unequivocally 
withdrew his appeal as to the issue of entitlement to service 
connection for hematuria.  The Board finds his testimony, 
when reduced to writing, is sufficient to satisfy the 
provisions of 38 C.F.R. § 20.204(b).  See Tomlin v. Brown, 5 
Vet. App. 355 (1993) (holding that hearing testimony when 
reduced to writing in the form of a transcript, satisfied the 
requirement that a notice of disagreement be in writing).  
 
The Veteran has, therefore, withdrawn his appeal as to this 
issue, and, hence, there remains no allegation of error of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal 
relating to the issue of service connection for hematuria, 
and the appeal of that issue only is dismissed without 
prejudice.

II.  Service Connection for Bilateral Pes Planus

A Veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132.  The initial question that must 
be resolved in this case is whether the Veteran's bilateral 
pes planus pre-existed his entry into active military service 
in 1998.  

In this case, the Veteran's entrance medical examination 
noted the existence of a moderate asymptomatic pes planus, 
NCD (not considered disqualifying).  Therefore, he is not 
entitled to the presumption of soundness for this condition.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest)  
that the increase in severity was due to the natural progress 
of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) 
and (b).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b)(1).  Intermittent or temporary flare-ups during 
service of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, when a disability has improved in one respect 
but has been made worse in another respect by in-service 
medical or surgical treatment, the rating schedule should be 
used to determine if the overall degree of disability has 
increased during service.  Verdon v. Brown, 8 Vet. App. 529, 
538 (1996).

As previously indicated, the Veteran's entrance examination 
noted that he had moderate asymptomatic pes planus upon entry 
in service.  It is noted that the Veteran's Report of Medical 
History does not indicate a history of foot trouble.  The 
Veteran's service treatment records are silent for any 
treatment of bilateral pes planus until November 2001, over 
four years after his entrance examination (which was 
conducted in June 1997).  X-rays taken at that time revealed 
severe pes planus on the right and moderate to severe pes 
planus on the left.  In January 2002, he was evaluated by 
Podiatry and was sent to the Brace shop to be fitted for shoe 
inserts.  A May 2002 Podiatry follow up note indicates the 
Veteran continued to complain of pain in both his feet 
despite having started using orthotics in February.  Physical 
examination revealed marked pes planus bilaterally with mild 
tenderness along the medial arches bilaterally.  The 
assessment was pes planus, and the Veteran was advised to 
continue using the orthotics.  He was given a 90 day profile 
for no long walking, no long standing and no running.  

In addition to the above evidence, the Veteran underwent a 
pre-discharge VA examination in March 2005 at which the 
Veteran complaints of his feet getting sore, particularly 
with wearing boots, and that the shoe inserts given to him by 
Podiatry are not helpful.  Physical examination merely notes 
the presence of bilateral pes planus.

Post service treatment records from VA show that the Veteran 
has continued to be treated for his bilateral pes planus, 
including replacement of his orthotics (i.e., shoe inserts).  
Finally, the Veteran submitted a note from one of his VA 
physicians dated in February 2008 that states the Veteran was 
treated in service for painful flat feet (fallen arches), and 
his flat feet/foot and ankle pain have continued for him 
since then resulting in daily use of arch supports, ankle 
supports as well as regular use of anti-inflammatory 
medications.  The physician also stated that the Veteran's 
continued foot and ankle pain are the result of progressive 
injury and disease dating back to his time while in service.

Based upon this evidence, the Board finds that the Veteran's 
bilateral pes planus was aggravated during service.  Although 
the Veteran entered service with bilateral moderate pes 
planus, it was clearly noted as being asymptomatic and not 
considered disqualifying.  Furthermore, there is no 
indication that a waiver of this disability for entrance into 
service was either needed or sought.  The service treatment 
records reveal that sometime in the later part of 2001, after 
having served over three years, the Veteran began complaining 
of bilateral foot and ankle pain, and sought treatment.  He 
was diagnosed to have severe pes planus on the right and 
moderate to severe pes planus on the left by x-ray and was 
given orthotics to wear in his shoes.  Thus this is clear 
evidence of an increase in the Veteran's pre-existing 
asymptomatic bilateral pes planus.  Furthermore, the 
continued treatment in service and subsequent to service 
indicates that the increase in his bilateral pes planus was 
permanent.

Thus the Board considers the Veteran's pre-existing bilateral 
pes planus to have been aggravated by his active military 
service.  Such finding of aggravation can only be rebutted by 
a specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306 (a).  
In the present case, there is no evidence that the increase 
in the Veteran's bilateral pes planus was due to the natural 
progress of this condition.  Rather the evidence shows a 
sudden onset of symptoms after many years of service without 
complaint.  

For these reasons, the Board concludes that the preponderance 
of the evidence is in favor of finding that service 
connection is warranted for the Veteran's bilateral pes 
planus based on a finding that this pre-existing disability 
was permanently aggravated by his military service.  
Consequently, the Veteran's claim is granted.

As the Board grants service connection for the Veteran's 
bilateral pes planus, which represents a complete grant of 
the benefit sought on appeal, no discussion of VA's duty to 
notify and assist is necessary.


ORDER

The appeal for entitlement to service connection for 
hematuria is dismissed.

Entitlement to service connection for bilateral pes planus is 
granted.


REMAND

The Board finds the remand of the Veteran's claims for 
increased disability rating for his service-connected 
disabilities is necessary for additional development of these 
claims to afford him all possible due process.

Initially, the Board also notes that, since the Veteran's 
claims were last before the RO, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which affects VA's duty to 
notify in increased rating claims.  Thus, on remand, the 
Veteran should be provided with notice that complies with the 
additional notice obligations as set for in that decision.

In addition, the Board finds that additional development 
needs to be undertaken to obtain a full record of the 
Veteran's VA treatment records.  The Veteran has submitted 
some copies of these records.  However, most of the copies 
submitted are incomplete, often with only one page of the 
treatment note given so that the date and provider of the 
treatment is unknown.  Furthermore, it is clear from the 
record that these treatment records do not constitute the 
Veteran's entire medical treatment record for his service-
connected disabilities.  For example, in a June 2005 VA 
examination report, the examiner noted a November 2003 report 
of a pulmonary function test (PFT).  The referenced 2003 PFT 
report does not appear to be associated with the claims file.  
Moreover, VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  For these 
reasons, the Board finds remand is necessary to obtain a 
complete copy of the Veteran's VA treatment records from 
September 2002 to the present.  

Finally, the Board finds that new VA examinations are 
required.  The Veteran last underwent VA examination in June 
2005.  Not only is this more than four years ago, but the 
Board finds the examination report to be inadequate for 
rating purposes.  Although scheduled for four different VA 
examinations specific to his disabilities related to his 
lungs, back, right knee and ankles, it appears he was 
actually afforded a general medical examination.  The 
examiner's description of the Veteran's subjective complaints 
and his physical examination findings do not address the 
rating criteria the Board must consider on appellate review.  

Thus, new VA examinations are necessary once the Veteran's 
full medical record is associated with the claims file.  The 
examiner should review the claims file and conduct any 
necessary diagnostic tests or studies, in addition to 
examining the Veteran, to determine the current severity of 
his service-connected disabilities, and the examination 
report which discusses the severity of each service-connected 
disability must address each of the rating criteria for that 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice that is 
compliant with the current notice requirements for 
increased rating claims, including notice that the 
Veteran should provide information and evidence 
not only showing a worsening or increase in 
severity of his service-connected disabilities but 
also the affect such worsening or increase in 
severity has had on his employment and daily life.  
In addition, the Veteran should be provided with 
the rating criteria set forth in the relevant 
Diagnostic Codes applicable to evaluate each of 
his service-connected disabilities.  Finally, the 
Veteran should be provided with notice pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain the Veteran's complete medical record 
from the VA Medical Centers in Washington, DC and 
Baltimore, MD (including any related community 
based clinics, to include VA Community Clinic-
Greenbelt (Maryland)) from September 2002 to the 
present.  All efforts to obtain VA records should 
be fully documented, and the VA facility should 
provide a negative response if records are not 
available.

3.  When the above development has been 
accomplished and any available evidence has been 
obtained, the Veteran should be afforded VA 
examination(s) which describe(s) the current 
nature and severity of each service-connected 
disability.  The claims file must be provided to 
each examiner for review in conjunction with the 
examination.  The examiner should indicate in the 
report that the claims file was reviewed, and 
provide a complete rationale for all conclusions 
and opinions.

Respiratory Disorders Exam - All necessary tests 
and studies (including pulmonary functioning 
testing) should be conducted in order to ascertain 
the nature and severity of the Veteran's service-
connected respiratory disorder, which has been 
characterized as bronchial asthma.  The examiner 
should elicit information as to the frequency, 
duration, and severity of any associated 
symptomatology, and loss of function in daily 
activities, including work and physical activity, 
caused by his symptoms, as well as examination 
which discloses the Veteran's FEV-1/FVC and DLCO, 
as set forth in the rating criteria.  The examiner 
should also set forth the Veteran's current 
medication regimen, including whether systemic 
(oral or parental) medications have been taken 
and, if so, for how long.  

Spine Exam - All necessary tests and studies 
(including radiologic examinations) should be 
conducted in order to ascertain the nature and 
severity of the Veteran's service-connected low 
back disorder, including the separate orthopedic 
and neurologic manifestations, if any.  The 
examiner should elicit information as to the 
frequency, duration, and severity of any 
associated symptomatology, and loss of function in 
daily activities, including work and physical 
activity, caused by his symptoms.  The examiner 
should set forth all range of motion measurements 
of the thoracolumbar spine and should comment on 
whether the Veteran has additional limitation of 
functioning on repeat stress testing caused by 
additional pain on movement, weakness, 
incoordination, and excess fatigability.

Joints Exam - All necessary tests and studies 
should be conducted in order to ascertain the 
current nature and severity of the Veteran's 
service-connected right knee disability and 
bilateral ankle disabilities.  The examiner should 
elicit information as to the frequency, duration, 
and severity of any associated symptomatology, and 
loss of function in daily activities, including 
work and physical activity, caused by each 
disability. The examiner should set forth all 
range of motion measurements of all affected 
joints (i.e., right knee and both ankles) and 
should comment on whether the Veteran has 
additional limitation of functioning on repeat 
stress testing caused by additional pain on 
movement, weakness, incoordination, and excess 
fatigability in each joint.

Skin Disease Exam - The examiner should be 
instructed to limit his/her examination solely to 
the service-connected pseudofolliculitis barbae 
and onychomycosis.  The examiner should elicit 
information as to the treatment of the Veteran's 
pseudofolliculitis barbae and onychomycosis, as 
well as the effect these conditions have had on 
his daily life.  The examiner should also specify 
the percentage of the entire body that is affected 
by each condition and the percentage of the 
exposed areas affected by each condition. 

4.  Thereafter, the Veteran's claims should be 
readjudicated.  If such action does not resolve 
the claims, a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, these 
claims should be returned to this Board for 
further appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


